Citation Nr: 0634606	
Decision Date: 11/08/06    Archive Date: 11/27/06

DOCKET NO.  06-11 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for radiculopathy of the 
lower left extremity secondary to service-connected residuals 
of a fracture of the left femur.


ATTORNEY FOR THE BOARD

J. T. Sprague, Law Clerk


INTRODUCTION

The veteran had active service in the United States Navy from 
August 1950 to June 1954 and from August 1957 to June 1961.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.


FINDINGS OF FACT

The relevant competent medical evidence is in relative 
equipoise as to whether the veteran's service-connected 
residuals of a fracture of the left femur caused his current 
radiculopathy of the left lower extremity.


CONCLUSION OF LAW

Secondary service connection for radiculopathy of the left 
lower extremity is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. 
§§ 3.102, 3.310(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA 

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2006).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2006).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2006).  

As discussed in more detail below, sufficient evidence is of 
record to grant the claim for secondary service connection 
for radiculopathy of the left lower extremity.  Therefore, no 
further development is needed with respect to this appeal.  

Legal Criteria

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (a) (2006).

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); see Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990) (a claimant need only demonstrate 
that there is an "approximate balance of positive and 
negative evidence" in order to prevail).

Analysis

The veteran contends that he is currently experiencing 
debilitating neurological manifestations in his lower left 
extremity as a result of his service-connected residuals of a 
fracture of the left femur.  The service medical records show 
that he sustained the fracture in a fall, which required 
insertion of a surgical nail to maintain the femur in place.  
Service connection for the residuals of the fracture was 
granted by a November 1967 rating decision.  In October 2002, 
the veteran filed his current claim, alleging a recent onset 
of neurological impairment of his left lower extremity due to 
or associated with his residuals of a fracture of the left 
femur.

The record indicates normal findings for motor and sensory 
systems for many years after the veteran's separation from 
active service.  In July 1973, a VA orthopedic examination 
found the veteran's left leg to be free of any abnormality.  
A November 1980 VA examination found the veteran to be 
neurologically within normal limits, but did note tingling 
hyperesthesia along the medial side of the left foot, 
probably "secondary to surgery above the ankle."  In 
September 1985, the veteran underwent a private 
electroencephalogram procedure which was found to be normal.  
Again in September 1985, the veteran was afforded a VA 
examination which assessed the veteran's sensory system as 
having "general modalities intact except for the medial 
aspect of the left great toe," the abnormality of which was 
believed to have originated from an "adjacent skin graft of 
the medial aspect of the left ankle."  A private 
neurological examination in August 1991 was found to be 
normal and VA neurological examinations conducted in June 
2000 and September 2001 did not show any abnormal findings 
regarding the veteran's left lower extremity.  

Since filing his claim for service connection for the 
disability at issue, the veteran has submitted reports of 
private medical treatment for his radiculopathy of the left 
leg.  A January 2004 report showed a normal neurovascular 
examination, but it was noted that the veteran had subjective 
complaints of general numbness along the lateral thigh, with 
an associated feeling of "fullness and pulling."  
Additionally, the veteran posited an April 2005 letter from 
his private physician, which includes a supportive opinion.  
Specifically, his physician opined that, based on physical 
examination, the veteran's left leg "has neurological 
symptoms that include decreased sensation and reflexes 
compared to the right leg" that is "consistent with damage 
resulting from his femur fracture[,] as these symptoms are 
not present in the right leg."  In the physician's opinion, 
the veteran's neurological condition was linked to the 
hardware that was part of the surgical treatment for the 
femur fracture. A May 2005 medical report, with associated X-
ray examination, also reflects a diagnosis of radiculopathy 
of the left lower extremity, but the physician indicated that 
the pattern of the radiation was consistent with degenerative 
disc disease at L5-S1 and the latter disability is not 
service connected.  It is thus clear from this evidence that 
the veteran has a current neurological condition in his left 
lower extremity, although there are differing opinions on the 
etiology of the disability.

The most current findings regarding the etiology of the 
veteran's lower left extremity condition come from the April 
and May 2005 private medical reports.  The May 2005 private 
opinion appears to relate the veteran's neurological 
condition to degenerative disc disease, while the April 2005 
opinion relates it to the service-connected residuals of a 
fracture of the left femur.  Both opinions are supported by a 
rationale.  The relevant medical evidence is in relative 
equipoise regarding the contended causal relationship.  With 
application of the doctrine of reasonable doubt, the Board 
finds that secondary service connection for radiculopathy of 
the left lower extremity is warranted.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.310(a).  

The Board parenthetically notes that, effective October 10, 
2006, 38 C.F.R. § 3.310 was amended to implement the holding 
in Allen v. Brown, 7 Vet. App. 439 (1995) for secondary 
service connection on the basis of the aggravation of a 
nonservice-connected disorder by service-connected 
disability.  See 71 Fed. Reg. 52744 (2006).  The amendment 
essentially codifies Allen with language that requires that a 
baseline level of severity of the nonservice-connected 
disease or injury must be established by medical evidence 
created before the onset of aggravation.  In this case, 
however, the grant of secondary service connection is based 
upon causation rather than aggravation.  Therefore, the 
recent amendment to 38 C.F.R. § 3.310 is not applicable.


ORDER

Secondary service connection for radiculopathy of the lower 
left extremity is granted.


____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


